Title: From Thomas Jefferson to John Barnes, 23 May 1804
From: Jefferson, Thomas
To: Barnes, John


          30. Dollars to Alexander Perry, Queen street Alexandria, to wit 20. D. for himself and 10. D. for mrs Wanscher
          on account of Martin Wanscher
          
            
                D   C
              
            
            
              51.21
              for Monticello
            
            
              30    
              
            
            
              81.21
              May 23d. 1804
            
          
        